                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CONVERGENT MOBILE, INC.,                          Case No. 19-cv-06484-YGR
                                                         Plaintiff,
                                   7
                                                                                           ORDER (1) DENYING MOTION TO REMAND
                                                    v.                                     TO STATE COURT AND (2) DENYING
                                   8
                                                                                           MOTION TO DISQUALIFY GORDON REES
                                   9     JTH TAX, INC. DBA LIBERTY TAX                     SCULLY MANSUKHANI, LLP FROM
                                         SERVICE,                                          REPRESENTING DEFENDANT
                                  10                     Defendant.                        Re: Dkt. Nos. 16, 17
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 10, 2019, the Court heard oral argument on plaintiff’s motion to remand to

                                  14   state court, and motion to disqualify Gordon Rees Scully Mansukhani, LLP from representing

                                  15   defendant, which were fully briefed. (See Dkt. Nos. 16, 17, 26, 27, 28, 29.) For the reasons stated

                                  16   on the record, and confirmed herein, having carefully considered the briefing and arguments

                                  17   submitted in this matter, the Court (1) DENIES plaintiff’s motion to remand to state court, and (2)

                                  18   DENIES plaintiff’s motion to disqualify Gordon Rees Scully Mansukhani, LLP from representing

                                  19   defendant.

                                  20          This Order terminates Docket Numbers 16 and 17.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 11, 2019

                                  23

                                  24
                                                                                                       YVONNE GONZALEZ ROGERS
                                  25                                                                  UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
